—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 5, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
In view of defendant’s salesmanlike behavior in counting the money, arranging the sale price, and taking a profit, no reasonable view of the evidence would support a finding that he was acting as an agent of the buyer, and his request for an agency charge was properly denied (People v Ortiz, 76 NY2d 446; People v Argibay, 45 NY2d 45, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930). Concur—Murphy, P. J., Sullivan, Carro, Kupferman and Rubin, JJ.